Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 06/22/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Anh Nguyen’s approval, authorization for this examiner’s amendment was given in a telephone interview with Vinay Malik (Reg. No. 59,751) on 08/24/2022.

The application has been amended as follows:
1.	(Currently Amended) A system comprising:
a processor;
an alarm analyzer coupled to the processor, the alarm analyzer to:
monitor transaction data received by a network order fulfillment system having a multi-platform configuration for fulfilling network tasks, the transaction data including transactions pertaining to a plurality of transaction types; and
based on monitoring, determine a real-time status of the transaction data to classify the transaction data into a plurality of alarm types, the classification being based on a pre-defined impact of an alarm type to a given transaction type; 
a performance predictor coupled to the processor, the predictor to:
analyze a plurality of performance parameters corresponding to the transaction data influencing a performance of the network order fulfillment system; 
determine a performance score for service applications of the network order fulfillment system, based on a weighted majority voting of the plurality of performance parameters, wherein the weighted majority voting is based on a decision tree for each of the plurality of the performance parameters; 
identify a performance parameter exhibiting an anomaly, based on historical data, a current status of the plurality of the performance parameters, and a predefined prediction model when the performance score is less than a threshold score; 
determine that the performance is being negatively impacted when the performance score is less than the threshold score; and
identify the performance parameter from the plurality of performance parameters exhibiting an anomaly, based on a corresponding alarm value; and
an auto remediator coupled to the processor, the auto remediator to:
ascertain whether the identified performance parameter negatively impacts the performance of the network order fulfillment system, based on evaluation rules;
proactively implement a remediation action to remediate a potential fault caused by the identified performance parameter when the identified performance parameter negatively impacts the performance of the network order fulfillment system.	
2.	(Original) The system as claimed in claim 1, wherein the alarm analyzer is to:
analyze the transaction data to determine a volume of incoming transactions and a real-time status of each of the plurality of the performance parameters associated with the transaction data that is being monitored; and
provide the analyzed data to the performance predictor for predicting the performance of the network order fulfillment system.
3.	(Previously presented) The system as claimed in claim 1, wherein the performance predictor is to implement at least one of 
4.	(Currently Amended) The system as claimed in claim 3, wherein the performance predictor is to: 
implement the Random Forest technique to construct the predefined prediction model;
implement a linear regression technique to predict an alarm value for each of the plurality of the performance parameters; and
implement the C4.5 technique to generate a decision tree for each of the plurality of the performance parameters.


5.	(Original) The system as claimed in claim 1, wherein the auto remediator is to:
ascertain whether there are multiple performance parameters exhibiting anomalies;
correlate the multiple performance parameters to identify one or more performance parameters to take action on, based on the evaluation rules, when the multiple performance parameters exhibit the anomalies.
6.	(Original) The system as claimed in claim 1, wherein the plurality of performance parameters include an integration middleware node status, an integration middleware service status, a connection status of integration processing server with messaging queues, a software platform virtual machine status, a database status, a database query performance status, a database connectivity status, a performance of messaging threads between various technology platform components, a CPU utilization status, a memory utilization status, a response time for integrations between various platforms or applications within the platform, a connection status between an application and a database, a connection status between a middleware and applications, connection faults between network and a database, a mediation flow status and performance, data related issues stemming from the transaction data, a quality of data in the database, a performance of the middleware queues, and a middleware message transmission status.
7.	(Original) The system as claimed in claim 1, wherein the auto remediator is to implement a machine learning based evaluation model to evaluate a plurality of remediation action options available to remedy the potential fault.  
8.	(Currently Amended) A method comprising:
		monitoring, by a processor, transaction data received by a network order fulfillment system having a multi-platform configuration for fulfilling network tasks, the transaction data including transactions pertaining to a plurality of transaction types; 
		based on monitoring, determining a real-time status of the transaction data to classify the transaction data into a plurality of alarm types, the classification being based on a pre-defined impact of an alarm type to a given transaction type; 
		analyzing, by the processor, a plurality of performance parameters corresponding to the transaction data influencing a performance of the network order fulfillment system; 
		determining, by the processor, a performance score for service applications of the network order fulfillment system, based on a weighted majority voting of the plurality of performance parameters, wherein the weighted majority voting is based on a decision tree for each of the plurality of the performance parameters;
identifying, by the processor, a performance parameter exhibiting an anomaly, based on historical data, a current status of the plurality of the performance parameters, and a predefined prediction model when performance score is less than the threshold score; 
determining, by the processor, that the performance is being negatively impacted when the performance score is less than the threshold score;
identifying, by the processor, the performance parameter from the plurality of performance parameters exhibiting the anomaly, based on a corresponding alarm value;
ascertaining, by the processor, whether the identified performance parameter negatively impacts the performance of the network order fulfillment system, based on evaluation rules; and
implementing proactively, by the processor, a remediation action to remediate a potential error caused by the identified performance parameter when the identified performance parameter negatively impacts the performance of the network order fulfillment system.
9.	(Original) The method as claimed in claim 8, further comprising:
			analyzing, by the processor, the transaction data to determine a volume of incoming transactions and a real-time status of each of the plurality of the performance parameters associated with the transaction data that is being monitored; and
			providing, by the processor, the analyzed data for predicting the performance of the network order fulfillment system.
10.	(Previously presented) The method as claimed in claim 8, wherein identifying the performance parameter exhibiting the anomaly includes implementing, by the processor, at least one of 
11.	(Currently Amended) The method as claimed in claim 10, further comprising: 
			implementing, by the processor, the Random Forest technique to construct the predefined prediction model;
			implementing, by the processor, a linear regression technique to predict an alarm value for each of the plurality of the performance parameters; and
			implementing, by the processor, the C4.5 technique to generate a decision tree for each of the plurality of the performance parameters.
			 
			
12.	(Original) The method as claimed in claim 8, further comprising:
			ascertaining, by the processor, whether there are multiple performance parameters exhibiting anomalies;
			correlating, by the processor, the multiple performance parameters to identify one or more performance parameters to take action on, based on the evaluation rules, when the multiple performance parameters exhibit the anomalies.
13.	(Original) The method as claimed in claim 8, wherein the plurality of performance parameters include an integration middleware node status, an integration middleware service status, a connection status of integration processing server with messaging queues, a software platform virtual machine status, a database status, a database query performance status, a database connectivity status, a performance of messaging threads between various technology platform components, a CPU utilization status, a memory utilization status, a response time for integrations between various platforms or applications within the platform, a connection status between an application and a database, a connection status between a middleware and applications, connection faults between network and a database, a mediation flow status and performance, data related issues stemming from the transaction data, a quality of data in the database, a performance of the middleware queues, and a middleware message transmission status.
  14.	(Original) The method as claimed in claim 8, further comprising implementing, by the processor, a machine learning based evaluation model to evaluate a plurality of remediation action options available to remedy the potential fault.
15.	(Currently Amended) A non-transitory computer readable medium including machine readable instructions that are executable by a processor to:
			monitor transaction data received by a network order fulfillment system having a multi-platform configuration for fulfilling network tasks, the transaction data including transactions pertaining to a plurality of transaction types;
			based on monitoring, determine a real-time status of the transaction data to classify the transaction data into a plurality of alarm types, the classification being based on a pre-defined impact of an alarm type to a given transaction type;
			analyze a plurality of performance parameters corresponding to the transaction data influencing a performance of the network order fulfillment system;
determine a performance score for service applications of the network order fulfillment system, based on a weighted majority voting of the plurality of performance parameters, wherein the weighted majority voting is based on a decision tree for each of the plurality of the performance parameters;  
			identify a performance parameter exhibiting an anomaly, based on historical data, a current status of the plurality of the performance parameters, and a predefined prediction model when the performance score is less than a threshold score; 
when the performance score is less than the threshold score, determine that the performance is being negatively impacted; 
identify the performance parameter from the plurality of performance parameters exhibiting an anomaly, based on a corresponding alarm value;
			ascertain whether the identified performance parameter negatively impacts the performance of the network order fulfillment system, based on evaluation rules; and
			proactively implement a remediation action to remediate a potential fault caused by the identified performance parameter when the identified performance parameter negatively impacts the performance of the network order fulfillment system.
16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the processor is to:
			analyse the transaction data to determine a volume of incoming transactions and a real-time status of each of the plurality of the performance parameters associated with the transaction data that is being monitored; and
			provide the analysed data for predicting the performance of the network order fulfillment system.
17.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein to identify the performance parameter exhibiting the anomaly, the processor is to implement at least one of a Random Forest technique, and a C4.5 technique combined with a regression based prediction approach.
18.	(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the processor is to: 
			implement the Random Forest technique to construct the predefined prediction model;
			implement a linear regression technique to predict an alarm value for each of the plurality of the performance parameters; and
			implement the C4.5 technique to generate a decision tree for each of the plurality of the performance parameters.
			
			
19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the processor is to:
			ascertain whether there are multiple performance parameters exhibiting anomalies;
			correlate the multiple performance parameters to identify one or more performance parameters to take action on, based on the evaluation rules, when the multiple performance parameters exhibit the anomalies.
20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the plurality of performance parameters include an integration middleware node status, an integration middleware service status, a connection status of integration processing server with messaging queues, a software platform virtual machine status, a database status, a database query performance status, a database connectivity status, a performance of messaging threads between various technology platform components, a CPU utilization status, a memory utilization status, a response time for integrations between various platforms or applications within the platform, a connection status between an application and a database, a connection status between a middleware and applications, connection faults between network and a database, a mediation flow status and performance, data related issues stemming from the transaction data, a quality of data in the database, a performance of the middleware queues, a middleware message transmission status.  						

Reasons for Allowance
Claims 1, 8  and 15 are allowable, since the closest arts, Cella et al. (hereinafter referred to as Cella) (U. S. Pub. No. 2019/0339688 A1), Mcgrath et al. (hereinafter referred to as Mcgrath) (U. S. Pub. No. 2017/0277531 A1), and Green et al. (U. S. Patent No. 7568023 B2) fail to teach a method, a system or a non-transitory computer readable medium including instructions of monitoring transaction data received by a network order fulfillment system; determining real time status of the transaction data to classify transaction data into plurality of alarm types; analyzing performance parameters corresponding to the transaction data influencing a performance of the network order fulfillment system; determining a performance score for service applications of the network order fulfillment system, based on a weighted majority voting of the performance parameters, wherein the weighted majority voting is based on decision tree for each of the performance parameters; identifying a performance parameter exhibiting an anomaly, based on historical data, a current status of the plurality of the performance parameters, and a predefined prediction model when the performance score is less than a threshold score; ascertaining if the identified performance parameter negatively impacts the performance of the network order fulfillment system, based on evaluation rules; and proactively implementing a remediation action to remediate a potential fault caused by the identified performance parameter when the identified performance parameter negatively impacts the performance of the network fulfillment system, etc.
The innovation of the claimed invention lays on the fact of determining a performance score for service applications of the network order fulfillment system, based on a weighted majority voting of the plurality of performance parameters, wherein the weighted majoring voting is based on a decision tree for each of the performance parameters; and identifying a performance parameter exhibiting anomaly, based on historical data, current status of the performance parameters and predefined prediction model when the performance score is less than the threshold; and an auto remediator coupled to remediate a potential fault caused by the parameter when the parameter negatively impacts the performance of the network order fulfillment system.
Cella, Mcgrath and Green simply teach methods and systems for data collection, learning, and streaming of machine signals for analytics and maintenance using the industrial internet of things; deployment rule system; and method, system, and data structure for monitoring transaction performance in a managed computer network environment.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Powers et al. (U. S. Pub. No. 2015/0309831 A1) teaches a server system receiving messages from client computing devices. Kudo (U.S. Patent. No. 8359378 B2) teaches network system and method of administrating networks.
Dependent claims 2-7, 9-14, and 16-20 depend on now allowed independent claims 1, 8 and 15, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on November 110, 2020. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
08/24/2022

/ANH NGUYEN/Primary Examiner, Art Unit 2456